Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest A tensioning device for a traction drive, comprising: a base member; at least one tensioning arm which is pivotably supported relative to the base member about a pivot axis and comprises a tensioning roller which is rotatably supported on a bearing carrier of the tensioning arm; a spring arranged to resiliently load the tensioning arm, wherein the spring extends between a first spring support of the tensioning arm and a second spring support of the tensioning device about the pivot axis, and an adjusting mechanism arranged to adjust the first spring support relative to the bearing carrier of the tensioning roller in a circumferential direction about the pivot axis in Claim 17.
The prior art does not teach or suggest A method for adjusting the torque of a tensioning device, wherein the tensioning device comprises: a base member; at least one tensioning arm which is pivotably supported relative to the base member about a pivot axis and comprises a tensioning roller which is rotatably supported on a bearing carrier of the tensioning arm; a spring arranged to resiliently load the tensioning arm, wherein the spring extends between a first spring support of the tensioning arm and a second spring support of the tensioning device about the pivot axis, and an adjusting .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654